EXHIBIT 10.1
INVESTORS BANCORP, INC.


ADDENDUM TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
FOR
THOMAS F. SPLAINE, JR.


This Addendum (the “Addendum”) to the amended and restated employment agreement
(the “Employment Agreement”) by and between Investors Bancorp, Inc., a Delaware
corporation (the “Company”) and Thomas F. Splaine, Jr. (“Executive”), originally
effective as of November 15, 2005 and amended and restated effective as of
August 21, 2007 to comply with the requirements of Section 409A of the Internal
Revenue Code, is made effective as of this 24th day of April, 2015.
 
WHEREAS, Executive is currently employed by the Company and Investors Bank, the
wholly-owned subsidiary of the Company (the “Bank”); and
 
WHEREAS, the Company and Executive desire to adopt this Addendum to clarify that
Executive shall have the right to elect to voluntarily terminate his employment
with the Company and the Bank on or prior to December 31, 2015 and that such
termination would constitute an “Event of Termination” for purposes of Section 6
of the Employment Agreement and to make other revisions to the Employment
Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and Executive hereby agree to the
following Addendum:
 
 
1.
Amendment to Section 2(a) of the Employment Agreement.   The following is hereby
added to the end of Section 2(a) of the Employment Agreement to read as follows:



 
“Notwithstanding anything in this Section 2(a) or this Agreement to the
contrary, this Agreement shall expire on December 31, 2015 without any further
action of the Board or any party hereto.”



 
2.
Amendment to Section 6(a) of the Employment Agreement.  The following paragraph
shall be added to the end of Section 6(a) of the Employment Agreement to read as
follows and shall constitute an “Event of Termination” for purposes of the
Employment Agreement:



 
“(iv)
Executive’s voluntary resignation of employment with the Company and the Bank
for any reason on or prior to December 31, 2015.”



 
3.
Amendment to Section 11(a) of the Employment Agreement.  Section 11(a) of the
Employment Agreement is hereby deleted in its entirety.

 


 
 

--------------------------------------------------------------------------------

 

 
4.
Capitalized Terms.  Capitalized terms herein shall have the meanings ascribed to
them in the Employment Agreement, except as otherwise expressly defined in this
Addendum.



 
5.
Effect of this Addendum.  Except and to the extent modified by this Addendum,
the Employment Agreement shall remain in full force and effect.



 
[Signature Page to Follow]

 
-2-

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Company has caused this Addendum to be executed by its
duly authorized officer, and Executive has signed this Addendum of the date
first written above.




INVESTORS BANCORP, INC.








By:           /s/ Domenick
Cama                                                      
Domenick Cama




EXECUTIVE








By:           /s/ Thomas F. Splaine,
Jr.                                                      
Thomas F. Splaine, Jr.





-3-